Case: 15-60811      Document: 00513904724         Page: 1    Date Filed: 03/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-60811                                   FILED
                                  Summary Calendar                             March 9, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
YANUARIUS DEDYSON USBOKO,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,



                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 266 383


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Yanuarius Dedyson Usboko, a native and citizen of Indonesia, petitions
for review of an order of the Board of Immigration Appeals (BIA) upholding the
denial of withholding of removal. We review for substantial evidence. See
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under this standard,
reversal is improper unless we decide not only that the evidence supports a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60811    Document: 00513904724    Page: 2   Date Filed: 03/09/2017


                                No. 15-60811

contrary conclusion, but also that the evidence compels it. Id.; see 8 U.S.C.
§ 1252(b)(4)(B).
      Usboko argues that he made the requisite showing of past persecution
on account of his religion through testimony showing that in 1998, he and other
churchgoers were beaten and referring generally to other incidents of violence.
Substantial evidence supports the BIA’s finding that Usboko failed to satisfy
the burden of proving that he has suffered past persecution on account of his
religion. This court has found no persecution under circumstances more dire
than those experienced by Usboko. See Mikhael v. INS, 115 F.3d 299, 304 (5th
Cir. 1997); see also Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004).
Accordingly, the evidence does not compel the conclusion that Usboko has
shown past persecution on account of religion or otherwise shown that it is
more likely than not that his life or freedom would be threatened by
persecution on account of religion in Indonesia. See Efe v. Ashcroft, 293 F.3d
899, 903 (5th Cir. 2002). We DENY the petition of review.




                                      2